Motion Granted; Reinstated; and Order filed October 23, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00274-CV
                                   ____________

                       SAMER W. YACOUB, Appellant

                                        V.

                SURETEC INSURANCE COMPANY, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1003979


                                    ORDER

      Notice was filed on October 22, 2013, that appellant filed for bankruptcy
protection. Tex. R. App. P. 8.1. According to the notice, on October 18, 2013,
Samer Wadih Yacoub petitioned for voluntary bankruptcy protection in the United
States Bankruptcy Court for the Southern District of Texas under case number 13-
36491. A bankruptcy suspends the appeal from the date when the bankruptcy
petition is filed until the appellate court reinstates the appeal in accordance with
federal law. Tex. R. App. P. 8.2. Accordingly, we ordered the appeal abated.
      On October 8, 2014, appellee filed a motion to reinstate the appeal. See Tex.
R. App. P. 8.3. According to appellee’s motion appellant’s bankruptcy case was
dismissed on August 7, 2014. A copy of the bankruptcy court’s order is attached to
appellee’s motion. See id. The motion has been on file more than ten days and no
response has been filed. See Tex. R. App. P. 10.3(a).

      Accordingly, we GRANT the motion, and the appeal is ordered
REINSTATED. The parties’ briefs have been filed and the case is at issue. The
appeal will be scheduled for submission on the briefs in accordance with the
court’s regular procedures.



                                  PER CURIAM